Title: John Milledge to Thomas Jefferson, 12 July 1811
From: Milledge, John
To: Jefferson, Thomas


          
                  Dear Sir, 
                  near Augusta, Georgia. 12th July 1811
          I have received your esteemed favor of the 5th of last month—
		   
		   
		   
		   
		  
		  
		   
		  I was apprehensive that Monticello, and its nieghbourhood would be too cold for the bene, so as to make it a profitable article of cultivation for Market—If you can raise a sufficiency of seed for your own use, it will be, in
			 my opinion, as much as can be done—accept my warmest thanks, for communicating your different essays at presses for making of the oil—I have made oil for my own use, and nieghbours, for two years
			 past, it took me some time before I succeeded, and now with very little trouble, I can make about a gallon and a quart of pure cold drawn oil, to a bushel of seed—I took a block of sweet gum, 4
			 feet
			 by 2½, a mortise in the centre, 12 inches long, 8 wide, and 9 inches deep, an inch Auger pass was passed obliquely through, so as to hit the centre of one side of the mortise at the bottom, into which I introduced a piece of gun barrel as a tube—at the bottom of the mortise, grooves
			 were cut, with a chisel, in different directions, gradually made deeper as they inclined to the tube—strips of sheet Iron about an inch wide, and nearly the length of the mortise, was placed over
			 the
			 grooves, about 3–8th of an inch apart—In my first essay I had no grooves, a considerable part of the oil was forced up, little ran out at the tube, I have the seed bruised in a mortar, then put into a bag
			 knitted of coarse yarn the bag with seed is placed in the mortise, a piece of sweet gum, about 3 inches thick, made exactly to occupy the mortise, is put on the bag, a block of the size of the
			 mortise follows next—a large wooden screw, which I have for compressing cotton into square bales, is made to act on the block, the lever is of considerable length, and of course the power great,
			 your
			 method of the beam must answer equally as well as the screw, perhaps better, as the pressure is more gradual—
		   I was impressed with the belief, that the beam would answer, and recommended it last winter to Mr Willis Alston of North Carolina—The way I have hitherto taken to clear the seed of the refuse particles is by wenches riddling the seed in small baskets, in the same manner that is done with corn, to take the husk from it, after being beat for hommony—I some times cleanse the seed by wind, putting a bench on
			 a sheet for a person to stand on, and lowering and raising the seed, according to the force of the wind—I once used a wheat fanner, the only objection, the sieve was too coarse—
		   Colo Few informs me, that a fanner has been invented for the bene seed, and in use at an oil mill on second river, New Jersey, which separates the seed remarkably well—
		   
		   
		   
		   The rice which you sent me, I distributed 
                  
                  
                  
                  
                  
                  
                  among some of our best rice planters near savannah, one of the aquatic kind, is said to be equal if not superior, to the rice now generally cultivated—The bearded rice grows well on
			 high land, and requires only the usual seasons for bringing Indian corn to perfection—I will have the result of the experiments published—
          
                  
                  I intend sending to our friend Genl smith of Baltimore, a rice barrel of bene seed for you, with a request that he send it to Richmond. I think you will find a difference in the weight of the seed, raised in Georgia, and that with you—I should like to know the method which is used in the old Country to clarify oil. I find a sediment after the oil remains some time bottled, and it retains a vegetable
			 scent which ought to be removed—
                  as we appear to have somewhat of an
			 intercourse with France, would you be desirous of making a second attempt of cotton seed? it is only to inform me, and it shall be sent to whatever port you may direct—
                  
                  
                  
                  
                  The Sheep of south Carolina, and Georgia, I believe to be little inferior to the best of that Species, either for the wool, or table—our mutton has been long admired, and it has been but a few years since we have noticed the
			 texture of the wool—
                  I think I informed you, that I sent to Colo Humphreys manufactory, some wool from a place I have near the sea, to have its quality ascertained, in return I had cloth sent me, made of the wool, which I am now wearing, very little inferior to
			 the best broad cloth—
                  
                  A late arrival from Lisbon, has brought us upwards of 100 Merino sheep—The
			 unjust measures towards us of the two great Belligerent
			 Powers, has certainly openned the eyes of our Countrymen, and turned their attention to their true interest—The mechanical genius is exerting itself throughout our extended nation—we already see
			 it
			 in many things equal, and in some superior to the old Country.
          
                  
                  The deplorable situation of Mrs Milledge, now nearly three years confined to her bed laying on her back not able to turn, to the right, or left—her legs and thighs swelled to an enormous Size, her Body a perfect skeleton—never
			 moved but on a sheet raised by three persons on each side, and in constant excruciating pain—It is the wonder of every one who has seen her, that her existance has been prolonged to this day—
                  She unites with me in our sincere respect and best wishes for yourself Mr and Mrs Randolph—I will thank you to remember me to my young friend Jefferson—
                  
          Accept the assurances of my high, and great esteem.—
                  Jno Milledge.
        